Filed 3/3/16 P. v. Geeting CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C079512

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM041811)

         v.

LESTER MARK GEETING,

                   Defendant and Appellant.




         Appointed counsel for defendant Lester Mark Geeting has asked us to review his
conviction pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). Finding no
arguable error that would result in a disposition more favorable to defendant, we will
affirm the judgment.
                                                 BACKGROUND
         Defendant was charged with possession for sale of methamphetamine (Health &
Saf. Code, § 11378 – count 1), possession for sale of heroin (Health & Saf. Code,
§ 11351 – count 2), possession of a firearm by a prohibited person (Pen. Code, § 29800,

                                                             1
subd. (a)(1) – count 3),1 misdemeanor possession of heroin (Health & Saf. Code,
§ 11350, subd. (a) – count 4), and misdemeanor possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a) – count 5). The complaint alleged that, as to
counts 1 and 2, defendant had sustained a prior controlled substance conviction within the
meaning of Health and Safety Code, section 11370.2, subdivision (a). The complaint
further alleged that, as to all counts, defendant suffered three prior prison terms within the
meaning of section 667.5, subdivision (b), and a prior strike conviction within the
meaning of section 667, subdivisions (b) through (j).
        On the eve of trial, defendant made a verbal Marsden motion objecting to certain
aspects of his legal representation. At the hearing, he clarified that he would “stipulate I
will accept the attorney, but I am hoping that per the language [in] Marsden, admonish
my attorney to complete a few pertinent tasks.” The trial court denied the motion.
Defendant made a subsequent Marsden motion seeking to replace his attorney. After
holding a hearing, the court denied that motion as well.
        Defendant entered a negotiated plea of no contest to possession for sale of
methamphetamine (Health & Saf. Code, § 11378) and admitted the prior strike in
exchange for a dismissal with a Harvey2 waiver of the balance of charges and allegations
against him. The parties stipulated that the factual basis was as stated in the probation
report. The report recited that Butte Interagency Narcotics Task Force agents had
received information that defendant, who was on post release supervision and subject to
warrantless search, was involved with narcotics trafficking and use, was living at a home
that was not his registered address, and was in possession of a firearm. Based on that
information, agents conducted a search of the home where they found and detained a



1   Further undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                              2
number of individuals including defendant. A search revealed $901 in defendant’s
pocket, a bag containing 28.3 grams of methamphetamine on the living room floor,
another bag containing 2.4 grams of methamphetamine and a used syringe on top of the
dresser in defendant’s bedroom, six unused syringes inside a bag near defendant’s bed,
and 0.5 grams of methamphetamine hidden in a secret pouch sewn into defendant’s pants.
Agents also found, among other things, an unloaded .22-caliber pistol in the top dresser
drawer of a bedroom occupied by defendant’s roommates, multiple rounds of
ammunition and a digital scale with heroin residue on it in the living room, and a bag
containing 53.7 grams of heroin under the refrigerator.
       At sentencing, defendant requested that the trial court strike his prior strike
conviction pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497. The
court denied the motion.
       The court sentenced defendant to the middle term of two years on count one,
doubled due to the prior strike, for an aggregate sentence of four years in state prison.
The court awarded defendant 856 days of presentence custody credit (428 actual days
plus 428 days of conduct credit), and imposed the following fees and fines: a $1,680
restitution fine (§ 1202.4); a $1,680 parole revocation fine (§ 1202.45), stayed pending
successful completion of parole; a $40 court operations assessment (§ 1465.8, subd.
(a)(1)); a $30 court facility fee (Gov. Code, § 70373); a fee of $195 which included a $50
criminal laboratory analysis fee (Health & Saf. Code, § 11372.5, subd. (a)) plus
associated fees, surcharges, penalties, and assessments as detailed in the probation report;
a fee of $585 which included a $150 drug program fee (Health & Saf. Code, § 11372.7,
subd. (a)) plus associated fees, surcharges, penalties, and assessments as detailed in the
probation report; $736 for the cost of the presentence investigation report (§ 1203.1b),
and a public defender fee of $420. Defendant did not object to the imposition of those
fees and fines.



                                              3
       Defendant filed a timely notice of appeal. The trial court denied his request for a
certificate of probable cause.
                                      DISCUSSION
       Counsel filed an opening brief that sets forth the facts of the case and requests this
court review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




                                                        /s/
                                                  Duarte, J.



We concur:



      /s/
Hull, Acting P. J.



      /s/
Butz, J.




                                              4